ENDOWMENTS Part B Statement of Additional Information February 22, 2010 (as supplemented May 27, 2010) Endowments (the "Trust") is an open-end management investment company, commonly known as a mutual fund. The Trust offers one diversified investment portfolio, Growth and Income Portfolio (the "fund"). This document is not a prospectus but should be read in conjunction with the current prospectus of Endowments dated February 22, 2010. The prospectus may be obtained from your registered investment adviser or by writing to the trust at the following address: Endowments Attention: Secretary One Market Steuart Tower, Suite 1800 San Francisco, California 94105 415/421-9360 Growth and Income Portfolio ENDIX TABLE OF CONTENTS Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 3
